UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 02-6441



In Re:   ALANI OLUSEGUN ARAWOLE,

                                                         Petitioner.



          On Petition for Writ of Mandamus.   (CR-97-283)


Submitted:   April 25, 2002                   Decided:   May 8, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Alani Olusegun Arawole, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Alani Olusegun Arawole filed this mandamus petition seeking to

compel the district court to act on his 28 U.S.C.A. § 2255 (West

Supp. 2001) motion.       Mandamus is a drastic remedy only to be used

in extraordinary circumstances.              In re Beard, 811 F.2d 818, 826

(4th Cir. 1987).          Mandamus relief is available only when the

petitioner has a clear right to the relief sought and there are no

other means for obtaining the requested relief. Allied Chem. Corp.

v. Daiflon, Inc., 449 U.S. 33, 35 (1980); Beard, 811 F.2d at 826.

Arawole   has    failed    to    make    the   requisite     showing   for    such

extraordinary relief.           Our review of the district court docket

sheet discloses that there has been no undue delay in considering

Arawole’s § 2255 motion by the district court.

      Accordingly, we deny his mandamus petition without prejudice

to   Arawole’s   right    to    file    another   mandamus    petition   if    the

district court does not act expeditiously.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                               PETITION DENIED




                                         2